     Case 1:19-cv-01624-DAD-JLT Document 23 Filed 12/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   REBECCA MALLORY, on behalf of                      No. 1:19-cv-01624-DAD-JLT
     herself, and as an “aggrieved employee” on
12   behalf of other similarly situated
     “aggrieved employees” under the Labor
13   Code Private Attorney General Act of               ORDER REMANDING ACTION TO THE
     2004,                                              KERN COUNTY SUPERIOR COURT
14                                                      PURSUANT TO THE STIPULATION OF
                        Plaintiff,                      THE PARTIES
15
             v.                                         (Doc. No. 22)
16
     ODYSSEY HEALTHCARE OPERATING
17   A, L.P.,
18                      Defendant.
19

20           On December 8, 2020, the parties stipulated to remand of this action to the Kern County

21   Superior Court, where this action was originally filed. (Doc. No. 22.) Accordingly, and pursuant

22   to the parties’ stipulation, this action is remanded, and the Clerk of the Court is directed to close

23   this case.

24   IT IS SO ORDERED.
25
         Dated:    December 11, 2020
26                                                         UNITED STATES DISTRICT JUDGE

27

28
                                                       1
